Citation Nr: 0828562	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-31 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for erectile 
dysfunction associated with prostate cancer, on appeal from 
an initial grant of service connection.

2.  Entitlement to an increased evaluation for the residuals 
of a radical prostatectomy, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Chicago, Illinois, 
Regional Office (RO), of the Department of Veterans Affairs.  

The issue involving an increased evaluation for the residuals 
of a prostatectomy is addressed in the REMAND portion of the 
decision below and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required by the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this Decision/Remand.

2.  The veteran's service-connected prostatectomy has 
produced near-continuous erectile dysfunction.  However, the 
veteran's penis has never been classified or described as 
being deformed.  

3.  The current medical evidence does not show the presence 
of a testicular abnormality or sterility.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of a radical prostatectomy classified as erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased evaluation for the veteran's service-connected 
erectile dysfunction.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection and/or increased evaluation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes that even if the Board decides 
in his favor with respect to his appeal, it will be the RO 
which assigns the effective date, and as such, any questions 
as to the effective date to be assigned may be disputed at 
that time.  Hence, the veteran is not prejudiced by the lack 
of this element of notice.

According to Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   Notwithstanding the above, because this issue 
involves the assignment of a disability evaluation based on 
an original grant of service connection, Vasquez-Flores does 
not apply.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The veteran's erectile dysfunction has been rated by analogy 
to penile deformity with the loss of erectile power.  The 
veteran indicates that since undergoing the radical 
prostatectomy, he has had many problems achieving and 
maintaining an erection.  

After the veteran originally expressed his complaints 
concerning this predicament, he underwent a VA Genitourinary 
Examination in December 2004.  During that exam, the veteran 
reported that he had attempted to use a vacuum pump for the 
stimulation of an erection but that the erection was 
temporary and he was unable to use it for penetration.  He 
further complained that after getting aroused, he immediately 
became soft.  Nevertheless, deformity of the penis was not 
reported nor was it complained thereof.  On the basis of this 
examination, service connection was granted for erectile 
dysfunction and a noncompensable evaluation was assigned.

As reported, the veteran's disability has been rated by 
analogy.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2007).  It is 
therefore possible to rate the veteran's disability pursuant 
to a different code if it is determined that that particular 
code more appropriately describes the veteran's 
symptomatology and it would be more advantageous to the 
veteran.

In this instance, the veteran's erectile dysfunction has been 
rated by analogy to deformity of the penis with loss of 
erectile power under Diagnostic Code 7522.  See 38 C.F.R. 
Part 4, Diagnostic Code 7522 (2007).  This code authorizes a 
single evaluation, 20 percent, and directs that if the 
disability is so rated, the claim should be reviewed to 
determine whether special monthly compensation under 38 
C.F.R. § 3.350 (2007) should be assigned.  Special monthly 
compensation is afforded for the loss of use of a creative 
organ.  See 38 C.F.R. § 3.350(a)(1) (2007).
 
Here, the veteran has acknowledged that he is able to produce 
an erection.  However, the erection is for a short-time 
period and he is unable to penetrate his partner.  Thus, 
erectile power is somewhat lost.  He has further reported 
that he has tried to use an appliance in conjunction with 
prescription medications but that these facilitators have 
interfered with the veteran's ability to even have or enjoy 
sexual intercourse.  There is no indication from the medical 
records that the veteran is capable of vaginal penetration 
with ejaculation.  Nevertheless, none of the records 
insinuate that the veteran's penis is deformed or has become 
deformed as a result of the prostate surgery.  Moreover, the 
veteran has never complained about a mis-shapen or deformed 
penis.  
The provisions of Diagnostic Code 7522 specify "loss" of 
erectile power.  They do not specify whether such loss 
contemplates partial loss, or whether such loss must be 
complete in order to satisfy this criterion.  As the 
regulation is somewhat ambiguous on this question, and as the 
veteran is being rated by analogy to this code, based on an 
unlisted condition, the Board must consider the Court's 
holding in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[rating criteria that are ambiguous are to be considered 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating].  The Board 
has also considered the provisions of 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.102 (2007); and 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), in that the 
benefit-of-the-doubt must be given to the veteran.

In other words, although the record is not without some 
ambiguity and the evidence is subjective in nature, the Board 
believes that the impairment of erectile function which has 
been described by the veteran and which has been somewhat 
corroborated by lay and medical evidence is contemplated by 
the reference in Diagnostic Code 7522 to loss of erectile 
power.

Yet, the criteria for Diagnostic Code 7522 (38 C.F.R. Part 4 
(2007)) is both the loss of erectile power and deformity.  It 
does not state that there can be one or the other but instead 
both symptoms must be present in order for a 20 percent 
rating to be assigned.  Because both symptoms have not been 
shown or noted or even complained about, an increased 
evaluation is not warranted.  See 38 C.F.R. § 4.7 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
circumcision residuals has not changed appreciably during the 
appeal period, from February 2004 to the present.  As such, a 
noncompensable rating is appropriate for the entire period.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected erectile dysfunction, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2007) are not met.

The Board notes that 38 C.F.R. Part 4, Diagnostic Code 7522 
(2007) requires that consideration be given as to whether the 
veteran may be assigned special monthly compensation (SMC) 
for loss of use of a creative organ pursuant to 38 C.F.R. 
3.350 (a)(1) (2007).  The record reflects that the veteran 
has already been granted SMC for the loss of use of a 
creative organ and further discussion of this point is 
unnecessary.  


ORDER

Entitlement to a compensable evaluation for erectile 
dysfunction as a residual of a radical prostatectomy is 
denied.  


REMAND

The other issue on appeal involves the disability rating 
assigned for the residuals of a radical prostatectomy.  The 
record indicates that service connection was granted for this 
condition in a rating action dated November 2004.  A 100 
percent disability rating was assigned in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7528 (2003).  The effective date of the rating was determined 
to be February 27, 2004.  The 100 percent disability rating 
remained in effect until September 1, 2006.  On that date, 
the rating was reduced to 40 percent.  

The veteran contends that his condition has been under rated.  
Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
7528 (2007), if there is no reoccurrence or metastasis, the 
disability is to be rated on residuals of voiding dysfunction 
or renal dysfunction, whichever is predominant.  VA's duty to 
assist the claimant while developing his claim, pursuant to 
38 U.S.C.A. § 5103A (West 2002), requires VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  The duty to assist 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, the 
veteran has indicated that he has received treatment for his 
residuals and that those records have not been included in 
the claims folder.  Moreover, the record indicates that the 
last medical examination that was accomplished in conjunction 
with determining the extent and severity of his disability 
was in 2004.  The Board finds therefore that the evidence is 
stale and the claim must be returned to the RO/AMC for the 
purpose of obtaining new data and the records that the 
veteran claims are missing.  

In other words, the Board is of the opinion that the claim 
must be remanded to the AMC/RO for the purpose of obtaining a 
new medical examination that provides the Board with the 
medical information needed to evaluate the veteran's claim.  
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2007) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  By remanding 
the claim for said examination, clinical findings addressing 
the rating criteria will be obtained and the VA will have a 
more complete picture of the veteran's condition.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this case, the Court found that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

Also, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claim.

In light of the foregoing, the claim is REMANDED to the 
RO/AMC for the following actions:

1.  The RO/AMC must issue an appropriate 
duty to assist letter which is compliant 
with the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment for his radical 
prostatectomy since January 2005, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

3.  After associating all relevant 
records received, as noted above, the 
RO/AMC is to arrange for the veteran to 
undergo VA genitourinary examination by a 
physician familiar with dysfunctions of 
the genitourinary system to determine the 
nature and extent of the service-
connected residuals of prostate cancer, 
status post radical prostatectomy.  It is 
of high importance that the veteran's 
entire claims file be made available to 
the examiner for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate laboratory tests and studies 
are to be performed.  All medical 
findings are to be reported in detail.  
The examination should include notation 
of the extent to which the veteran 
experiences voiding dysfunction or renal 
dysfunction as a result of his prostate 
cancer. whichever is more predominant.  

Additionally, it is essential that the 
examiner report the veteran's voiding 
dysfunction, urinary frequency during the 
day and at night, the need for use of 
absorbent materials (and frequency with 
which they must be changed), the use of 
appliances, the frequency of urinary 
tract infections, etcetera.  These 
specific findings are needed to rate the 
disability in accordance with the rating 
schedule.  Any opinions or conclusions 
expressed should be supported by a 
complete rationale.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


